FILED IN
                                     14th COURT OF APPEALS
3>ece,rvi\<>4v- lt>( xoi*                HOUSTON. TEXAS


                                        DEC 222015
                                     CHRISTOPHER A. PR1NE
                                             CLERK

 (LKrfs^p^ tVi'rK, Cicv-k
                                ^-cvZjSJEm
                                                             WW
            fKi8"X fW+^u^kff
                                                             LTO.




    X have btw rutt^ ^ ^

        was- y[u*
                   ^^ A-ieU AWU


        JX VW- rru^*^ •



                            i< WUv 2-ihol
6        t
r        in


8 §
"ST      W




i        *




    Si        o

=2